PER CURIAM.
The above-entitled cause was decided at the July term, 1919, in favor of the appellant; a petition for a rehearing was presented by the appellees, and granted by this court on November 14, 1919; and the case was argued ón the rehearing at the January term, 1920.
After a careful consideration of the contention of counsel for the appellees, as well as the authorities cited, we think that the decision of this court in the first instance was correct.
Therefore we adhere to our former opinion, reversing the lower court.